Opinion by
Mr. Justice Williams,
The general principles relating to the exercise of eminent domain, and compensation to be made to those against whom it is directed, are very familiar though they seem at times to be forgotten. The power to take is a prerogative of the government. It is to be exercised only in the interest of the public. It may be granted to municipal and other corporations to promote such municipal improvements, and such business enterprises as are calculated to advance the general welfare. Private interests must give way when the public good requires it, and the power by which tins is compelled is that of eminent domain. Its exercise may sometimes involve inconvenience or positive hardship to the private citizen; but it is the state or its grantee, that enters and for a purpose that the government has deemed of sufficient general importance to make such entry justifiable. But the state or its grantee must make “just compensation ” for the property taken or destroyed. What is a just compensation in any given case may be said to be a mixed question of law and fact. The law provides a general formula. The jury applies this formula to the facts in each particular case. The just compensation is such a sum as shall equal the *10difference between the fair market value of the property entered before the entry and after it. What that sum is must be determined by the jury from evidence relating to that subject. If an entire lot is taken its value, at the time of taking, determines the amount of the damages. If part only is taken the jury should ascertain the value of what remains and the difference between this and the value of the whole before the entry was made fixes the measure of . damages. That difference is a “ just compensation ” to the individual for what has been taken from him for the use or benefit of the public. This rule is easy of statement, and it is within the easy comprehension of laymen who serve as jurors. It has been laid down in a multitude of cases* and is settled as well as repeated decisions can settle any legal principle.
The first assignment of error complains that this rule was' disregarded by the court below in the affirmance of the plaintiff’s first point. This point asked an instruction to the jury that “ in ascertaining the market value of the property in question if the jury find that its highest available use at the time of the taking was that of gas plant, they have a right; to consider the future growth of the borough of Spring City and Itoyersford, the increased demand for gas, as far as these considerations affect its market value; and if the jury further find that by reason of the location of the railroad through the property its availability has been curtailed, lessened or partly destroyed, they have the right to consider these questions as far as they affect the market value of the property as a whole immediately after the taking.” The affirmance of this point without qualification opened the door to conjecture upon subjects incapable of present ascertainment, and was calculated to confuse rather than aid the jury. It permitted them to conjecture the “future growth” of Spring City and Itoyersford without limit as to the distance to which their conjectures might extend. It then permitted them to conjecture an increased demand for gas to light the cities they 'had imagined to exist in “ the future; ” a demand so greatly increased that the company could not supply it with its present facilities, and such additional ones as the remainder of the land would enable it to provide; and that the company might then suffer loss' on account of its inability to meet such increased demand. *11They were invited to make use of the results of their conjectures to fix the market value of the land taken. No more speculative and imaginary considerations affecting the value of the land taken could have been thrown into the jury box. The damages should have been ascertained bjr fixing the fair market value of the plaintiff’s land before the taking and its value immediately after the taking. The difference would have represented the actual loss, and therefore the “just compensation” necessary to make the plaintiff whole. The third assignment of error must also be sustained. The plaintiff sought to treat this unoccupied land as part of its gas plant and assess the damages sustained upon the theory that the value of its plant had been impaired. No part of its actual plant was taken, injured or destroyed. Its operations were not interfered witli in the slightest degree, yet it was claimed, and testimony was given tending to show, that the gas plant had suffered in damages to the extent of twenty-five thousand dollars. What had actually taken place was the appropriation by the defendant of a quarter of an acre of ground which the gas company had never occupied except by including it within its general inclosure. If this piece of ground was to be treated as a part of the gas plant and its value fixed upon that basis, it is too clear to admit of argument that the value of the plant as a whole before the entry was made upon it was not only a proper but a necessary subject of investigation. What was the plant worth before the entry and what was it worth immediately after were the questions the jury had, upon that theory, to determine; and the difference between these values'would represent the loss sustained. The amount of the capital stock was some evidence upon the subject of actual value and it was competent therefore to place this before the jury. The same thing is true of its net earnings. If its entire capital stock had been but twenty-five or thirty thousand dollars and it had paid but little or nothing in the way of profits to the holders, the absurdity of the demand for $25,000 in damages to a plant that had not been interfered with except by the reduction of the area of its unused land, and that was worth as a whole no more than was thus claimed, would have been apparent. If the land taken was to be valued as land merely, then the capital stock, the volume of the business and its character as to profits were immaterial; but if the *12land was to be treated as part of a gas plant and damages were to be assessed on that basis then the value of the plant was a pertinent and indeed, a uecessary inquiry.
The fourth assignment of error requires some notice. It complains that the motion of counsel for defendant to strike out the whole of the testimony of John Slingluff was refused. Some portions of it ought to have been struck out, but some portions of it were admissible, and we cannot say it was error to refuse the motion as made. The assignment suggests the question however as to the extent to which expert testimony is competent in a case like this. One who is familiar with the value of land in the vicinity of the land taken might be offered as an expert upon that subject; but a knowledge of values in Philadelphia or Norristown would not qualify a witness to speak, as an expert, of values in Royersford. So a man might be familiar with the value and use of the appliances necessary to the production of gas, so as to be qualified to speak as an expert of the value and effectiveness of the machinery and fixtures used in any given gas works, but unless these are injured or their operation interfered with by the entry complained of, it is not easy to see what place there is for such an expert in the witness box. In this case the machinery and structures of the gas works were untouched. Its productiveness was not diminished in the slightest degree. There is still room within the inclosure to increase the capacity of the works, if an increase should become necessary; but up to the time of the entry by the defendant, and up even to the time of the trial in the court below, no such increase had been found necessary. The plaintiff had been deprived of one quarter of an acre of unoccupied land and of nothing more. Mr. Slingluff did not pretend to know the value of the land. He said: “I am not acquainted with the market value of real estate generally in the locality or the improvements. ... I can’t say that I know the value of any properties including improvements, in Royersford.” His expert knowledge related to machinery for producing gas and the process of manufacture, neither of which was involved in this controversy. But it is contended that inasmuch as the land taken was within the exterior lines of the tract owned by the plaintiff and upon which its gas works were situated it was therefore part of the gas plant. This is a non sequitur. The *13fact stated does not support the conclusion. Whatever is necessary or convenient to the production, storage, and distribution of gas is part of the gas plant. On the other hand that which is not used or needed for use in the actual business of the company is not a part of the plant though owned by the gas company. What may happen in the next generation, if the neighboring villages should become cities, is a possibility that does not concern the jury. They might as well conjecture whether gas would not cease to be used altogether as an illuminant, and its production be abandoned. The question is one of actual value, the market value at the time of the appropriation. What was the property of the company worth before it was entered by the defendant ? What was it worth immediately upon such entry? The difference represents the loss, if any, that has been sustained. The judgment is reversed and a venire facias de novo awarded.